DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on February 28, 2022 was received. Claims 1, 4, 8,-9 and 14.  were amended. Claims 3 was canceled. Claim 21 was added. Claim 20was withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued September 30, 2021. 
Claim Objections
Claims 1, 4, 6-7, 9 and 14-16 objected to because of the following informalities: 
Claims 1, 4, 6-7, 9 and 14-16 contains term such as “free-standing three-dimensional article” (claim 1), “the free-standing three-dimensional carbon article” (claim 1), “the porous conductive article” (claim 1), “the bulk article” (claim 1), “the article” (claims 1, 4, 7, 14,15), “the carbon article (claims 6), and “the free-standing carbon article” (claims 9 and 16). It appears they all intended to be “free-standing three-dimensional article comprising porous electrically conductive carbon nanomaterial”. However, they should be corrected so that they are all the same for the sake of clarity and consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 8 is withdrawn, because the claim has been amended. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 4-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 21, there is no support for the limitation “controlling temperature of the bulk article based upon at least one material property of the article” in claim 1 or the specific property listed in claim 21. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the network" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. While it appears the material properties in claim 1 is intended to direct to the “free-standing three-dimensional article comprising porous electrically conductive carbon nanomaterial’ (the substrate), “the network” appears to directed to the article after the material is deposited (the substrate with the deposit material) according to the specification. Since the limitations regarding controlling temperature based on the material properties of the article (substrate) and/or the network (substrate with deposited material) is also not disclosed in the specification (see 112(a) rejection above), it is unclear what does “the network” mean. For purpose of examination, both the “free-standing three-dimensional article comprising porous electrically conductive carbon nanomaterial’ (the substrate) and the article after the material is deposited (the substrate with the deposit material) are considered to read on the claimed limitations. However, applicant should clarify what is intended, without adding new matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 12-14, 17-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (Sn@CNT nanopillars grown perpendicularly on carbon paper: A novel free-standing anode for sodium ion batteries), and is further evidenced by Tour (US20180358618).
Regarding claim 1, Xie teaches a method for forming Sn@CNT nanopillar arrays perpendicularly on a carbon paper (abstract, page 2 right column third paragraph, page 3 scheme 2) (a method for material deposition). Xie teaches to provide the carbon paper, which is porous (page 2 right column third paragraph, see figure 2) (providing a free-standing carbon article). Carbon papers is produced from graphene or carbon nanotubes as evidenced by Tour (paragraph 0046). Since graphene and carbon nanotube are known to be electrically conductive, Xie’s carbon paper reads on the limitation of free standing three-dimensional article comprising porous electrically conductive carbon nanomaterial.  Xie teaches to provide an acetylene as carbon source for a chemical vapor deposition (CVD). Since the acetylene is in gas form, the gas is reasonably expected to be provided throughout the porous volume of the free-standing three-dimensional article (page 3 left column first paragraph) (providing a chemical precursor throughout the porous volume of the free-standing three-dimensional article). Xie teaches to heat the carbon paper in the tube furnace (page 3 left column first paragraph) (applying energy to the free-standing carbon article). Xie teaches the acetylene forms the carbon nanotube sheath on the Sn nanorode formed on the carbon paper during the heated in the furnace during the CVD (page 3 left column first paragraph), and it is known in the art that the heating in CVD thermally decompose the precursor (acetylene) to form the coating (CNT). The nanopillar arrays are considered to be form throughout the porous conductive article as they are form all over the carbon paper (see Scheme 2). Xie teaches the temperature is controlled during the deposition (page 2 right column third paragraph to page 3 left column first paragraph), thus the temperature of the bulk article is controlled, and it is at least based on the melting point of the article as the heating temperature did not decompose the article after the deposition (see scheme 2). 
Regarding claim 2, Xie teaches the deposited material includes nanopillars, which reads on the limitation of coating or nanoparticles, and the CNT sheath is also considered as the coating on the Sn nanorods (abstract, page 2 right column third paragraph to page 3 left column first paragraph, also see page 3 scheme 2).
Regarding claim 9, Xie teaches the length of the carbon paper is around 1.5cm (see page 5 figure 2a), which is inside the claimed range of at least 1cm. Xie further teaches the carbon paper is porous, thus, it would be reasonably expected the porous carbon tissue paper comprises carbon fibers and carbon whiskers. 
Regarding claim 12, Xie teaches the coating and nanoparticle (nanopillars) further comprise the tin nanorods (abstract, page 3 left column first paragraph, also see page 3 scheme 2).
Regarding claim 13, Xie further teaches SnCl4 (additional chemical precursor) is heated to form the Sn nanorods on the carbon paper during the CVD process, thus, Xie teaches simultaneously thermally decomposing addition chemical precursors. 
Regarding claim 14, Xie teaches the coating modify the electrical properties of the articles at the site specific location prior to the deposition (abstract). 
Regarding claim 17, Xie teaches the carbon paper is exposed to the temperature of 300ºC (control temperature) and purged at 80sccm of a mixture of H2/Ar (control pressure) in a reaction environment to react with acetylene gas during the CVD (In the vapor phase) (abstract, page 3 left column first paragraph, also see page 3 scheme 2). 
Regarding claim 18, Xie teaches the controlled environment is controlled through the addition of H2/Ar. 
Regarding claim 21, Xie teaches the coating modify the electrical properties of the articles at the site specific location prior to the deposition (abstract), thus, indicating the heating temperature, which facilitate the deposition of the material to modify at least the electrical properties of the article (the network), is controlled based on the electrical properties of the article (the network). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xie (Sn@CNT nanopillars grown perpendicularly on carbon paper: A novel free-standing anode for sodium ion batteries), as applied to claims 1-2, 9, 12-14, 17-18 and 21 above.
Regarding claim 16, Xie further teaches the nanopillars are deposited on the carbon paper (abstract, page 3 Scheme 2), and the deposited material would be obvious in the amount of more than 0%w/w, thus, it would be reasonably expected the carbon article mass comprises up to 99.9% w/w of deposited material. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xie (Sn@CNT nanopillars grown perpendicularly on carbon paper: A novel free-standing anode for sodium ion batteries), as applied to claims 1-2, 9, 12-14, 17-18 and 21 above, and further in view of Raffaelle (US20080254362). 
Regarding claim 15, Xie teaches all limitations of this claim, except the post processing of the article. However, Raffaelle teaches a method of making a nano-composite structure containing nanostructured carbon and nanoparticles (abstract) and disclose post-processing the composite through annealing (paragraphs 0053, 0055-0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to post process annealing the nano composite structure comprising nanostructured carbon material as suggested by Raffaelle in the method of material deposition as disclosed by Xie because Raffaelle teaches the annealing removing the any solvent residue during the processing (paragraph 0056).  

Claims 1-2, 4-11, 13-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Do (Nanosoldering Carbon Nanotube Junctions by Local Chemical Vapor Deposition for Improved Device Performance). 
Regarding claim 1, Do teaches a method of reducing the resistance on the carbon nanotube (CNT) network by selectively depositing metallic nanosolder on the nanotube junctions of the carbon nanotube network by nanoscale CVD (abstract) (a method for material deposition). Do teaches to provide the carbon nanotube network (porous electrically conductive carbon nanomaterial) on the on devices into a chamber (page 5845 right column second paragraph) (SNN device and CNT crossbar devices). Although the devices are not considered as free-standing carbon article, it is well settled that making a component of a device separable would be obvious unless there are new or unexpected results (see MPEP 2144.04 V). In particular, Do teaches the CNT were separately grown on ta substrate and then transferred and aligned into network on a different substrate (see figure 1c, page 5845 left column third paragraph to right column first paragraph), thus, the CNT network itself is obviously a separate component and can be considered as a free-standing carbon article. Do teaches to provide a CVD precursor into the chamber (page 5856 left column second paragraph). Since the precursor is in the gas form (purpose of CVD), the gas is reasonably expected to be provided throughout the porous volume of the free-standing three-dimensional article (providing a chemical precursor throughout the porous volume of the free-standing three-dimensional article). Do teaches to apply voltage to pass current to the CNT network so that the temperature of the nanojunctions in the CNT network rise locally deposit the metals on the nanojunctions from the decomposed precursors (page 5845 left column second paragraph, page 5846 second paragraph and third paragraph) (applying energy to the free-standing carbon article and thermally decomposing the chemical precursor to deposit material at site-specific locations on the free-standing carbon article). Do teaches the material is deposited on the nanojunctions throughout the CNT network (abstract, page 5845-5846, thus the deposition is throughout the CNT network. The temperature is considered to be controlled during the deposition as only the certain temperature can facility the decomposition of the precursor, thus the temperature of the bulk article is controlled, and it is at least based on the melting point of the article as the heating temperature did not decompose the article after the deposition.
Regarding claim 2, Do teaches the deposited material comprise coating and formed as nanosolders, thus, they also read on the limitations of nanoparticles (abstract, page 5845 – page 5846)
Regarding claim 4, Do teaches to apply voltage to pass current to the CNT network so that the temperature of the nanojunctions in the CNT network rise locally deposit the metals on the nanojunctions from the decomposed precursors (page 5845 left column second paragraph, page 5846 second paragraph and third paragraph), thus Do teaches the site specific deposition is preformed via localized difference in resistance of the article that modulates localized temperature to thermally decompose the chemical precursor at that location. 
Regarding claim 5, Do teaches to apply the energy comprising site specific heating from alternating current electrical bias (page 5845 right column to page 5846 left column).
Regarding claim 6, Do teaches the metal precursors forms the metal nanosolders on the nanojunction of the CNT network during the heated by the current during the nano CVD (page 5845 left column second paragraph, page 5846 second paragraph and third paragraph), and it is known in the art that the heating in CVD thermally decompose the precursor (metal precursor) and heating is reasonably expected to be greater than or equal to the decomposition temperature of the precursor to form thecoating/nanoparticles (nanosolders).
Regarding claim 7, Do does not explicitly teaches the heating temperature. However, it would have been obvious to one of ordinary skill in the art to use the temperature high enough to decompose the precursor. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ233 (CCPA 1955). 
Regarding claim 8, Do teaches the current is has an on off ratio (page 5846 left column), thus, indicating the heating through passing current is pulsed or continuous. 
Regarding claim 9, Do teaches the CNT network comprises single walled CNT (page 5844 left column). It is well settled that limitations relating to the size are not sufficient to patentably distinguish over the prior art (see MPEP 2144.04, IV A). 
Regarding claim 10, Do teaches the precursor is metalorganic compound (page 5846 left column formula 1). 
Regarding claim 11, Do teaches the coatings or nanoparticles comprises palladium (page 5846 left column).
Regarding claim 13, Do teaches to form Pd or HfB2 as the coating (page 5846 left column). The invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the two nanosolders material to be used the combined nanosolders on the CNT network. IT is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Kerkhoven, 205 USPQ 1069, 1072. It would be obvious to either simultaneously or sequentially thermally decomposing the two chemical precursors when using both materials. 
Regarding claim 14, Do teaches the coating modify the electrical properties of the article (abstract, pages 5845-5846).
Regarding claim 16, Do teaches the nanosolders are deposited on the CNT network (abstract, page 2845-2846), and the deposited material would be obvious in the amount of more than 0%w/w, thus, it would be reasonably expected the carbon article mass comprises up to 99.9% w/w of deposited material. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 17, Do teaches the deposition is performed in a vacuum pressure and temperature where the chemical precursor is in the vapor phase (page 5846 left column).
Regarding claim 18, Do teaches the reaction environment is controlled though addition of argon (page 5846 left column).
Regarding clam 19, Do teaches the reaction environment is controlled by a pump to maintain a vacuum pressure (page 5846 and see figure 2) and oxygen is removed (page 5845 right column), thus, Do teaches to remove gases to modify the deposition. 
Regarding claim 21, Do teaches the coating modify the electrical properties of the article (abstract, pages 5845-5846), thus, indicating the heating temperature, which facilitate the deposition of the material to modify at least the electrical properties of the article (the network), is controlled based on the electrical properties of the article (the network).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Do (Nanosoldering Carbon Nanotube Junctions by Local Chemical Vapor Deposition for Improved Device Performance) as applied to claims 1-2, 4-11, 13-14, 16-19 and 21 above, and further in view of Raffaelle (US20080254362).
Regarding claim 12, Do teaches all limitations of this claim, except the post processing of the article. However, Raffaelle teaches a method of making a nano-composite structure containing nanostructured carbon and nanoparticles (abstract) and disclose Pd and Sn (tin) (paragraph 0039) are functionally equivalent nanoparticle material to for nano composite comprising nanoparticles suitable for electrodes material (paragraph 0015). Therefore, it would have been obvious to one of ordinary skill in the art to substitute Sn for Pd as the nanosolder material in the method of site specific 
Regarding claim 15, Do teaches all limitations of this claim, except the post processing of the article. However, Raffaelle teaches a method of making a nano-composite structure containing nanostructured carbon and nanoparticles (abstract) and disclose post-processing the composite through annealing (paragraphs 0053, 0055-0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to post process annealing the nano composite structure comprising nanostructured carbon material as suggested by Raffaelle in the method of site specific deposition as disclosed by Do because Xie Raffaelle teaches the annealing removing the any solvent residue during the processing (paragraph 0056).  

Response to Arguments
Applicant's arguments filed on February 28, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Xie does not teach claim 1. 
Do teaches deposition is only limited to the junctions, and not throughout the article. 

In response to Applicant’s arguments, please consider the following comments:
 Xie teaches all limitations of claim 1 (see rejections above). 
Do teaches the material is deposited on the nanojunctions throughout the CNT network (abstract, page 5845-5846, thus the deposition is throughout the CNT network, thus considered to read on the “throughout the article” limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717